DETAILED ACTION
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the product-by-process recitation “wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material; and cutting off the lead frame, wherein at least one of the axial induced coil units is made by the following steps: forming the coil; covering the coil with the non-magnetically-conductive material, wherein two ends of the coil are exposed” is vague and indefinite in that 
“wherein at least one of the axial induced coil units is made by the following steps: forming the coil…; covering the coil…with the non-magnetically-conductive material” and 
“wherein at least one of the axial induced coil units is made by the following steps: forming the coil; covering the coil with the non-magnetically-conductive material” 
are repetitive.  Thus, it is unclear if the claim refers to a single method or two methods.  
For purpose of examination, the recitation will be understood as 
	---wherein at least one of the axial induced coil units is made by the following steps:
forming the coil; 
putting the coil on a lead frame; 
covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and 
cutting off the lead frame---.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US 7,456,541) in view of Kummel  (US 6,486,763) and Saito et al. (US 9,165,710).
Horng generally teaches the invention of a micro fan, comprising: 
a rotor (impeller) 4; and 
a stator (base plate) 1, comprising a plurality of axial induced coil units (stator coils) 12 and a circuit board (PCB) 15, wherein the axial induced coil units 12 are coupled to the circuit board 15 (Fig.3), 
wherein at least one of the axial induced coil units comprises a coil 12 and
a central axis of coil 12 is parallel to a shaft 2 of the rotor (Figs.3-4).   

    PNG
    media_image1.png
    247
    396
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    580
    344
    media_image2.png
    Greyscale

Horng does not teach that the axial induced coil units 12 comprise “[a] 8non-magnetically-conductive material, the non-magnetically-9conductive material is block-shaped and covers at least a portion of 10the coil [12]” or the product-by-process limitation concerning the axial induced coil units 12 “wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material; and cutting off the lead frame, wherein at least one of the axial induced coil units is made by the following steps: forming the coil; covering the coil with the non-magnetically-conductive material, wherein two ends of the coil are exposed” [sic].1  
But, Kummel teaches axial 2induced coil units in the form of inductive components intended to be installed on a printed circuit comprising a winding (coil) 4 installed on a grid 21 and overmolded with a block of insulating material to form a body 1 (abstract; c.4:61-c.5:25; Figs.5-8). The insulating material body 1 comprises a 8non-magnetically-conductive material such as thermosetting epoxy resin (c.2:41-46), is block-shaped and covers at least a portion of 10the coil 4 (i.e., lateral sections 11, c.5:9-16; Figs.6-8). Kummel’s insulation material, e.g. thermosetting epoxy resin, overmolded directly on the coil and the connections provides high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing (c.2:41-45). Further, with regard to the product-by-process limitations, to the extent these are given patentable weight, Kummel teaches preforming the axial induced coil units by the following 12steps: 13forming the coil 4 (c.4:45-60); 14putting the coil 4 on a lead frame 21 (c.4:61-63); 15covering the coil and a portion of the lead frame with the non-16magnetically-conductive material 1 (c.5:9-16); and 17cutting off the lead frame (c.5:25; Figs.5-8). This process enables the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips (c.3:43-47).

    PNG
    media_image3.png
    379
    303
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    546
    385
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date to modify Horng and provide the axial induced coil units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil, and at least one of the axial induced coil units made by the following 12steps: 13forming the coil; 14putting the coil on a lead frame; 15covering the coil and a portion of the lead frame with the non- 16magnetically-conductive material; and 17cutting off the lead frame, since Kummel teaches this would have been desirable to provide high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing, and would have enabled the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips. 
Further, regarding the feature “wherein two 5ends of the coil are exposed,” Saito teaches a surface-mount inductor comprising an air-core coil 1 covered with an encapsulating material 7 wherein two ends 1a of the coil are exposed, to thereby allow them to be located at an outermost position to connect with external electrodes 8 (abstract; c.4:50-62; Figs.1-7).  
 
    PNG
    media_image5.png
    228
    300
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date to further modify Horng and Kummel and provide two 5ends of the coil exposed since Saito teaches this would have allowed the coil ends to connect with external electrodes. 
Regarding claim 2, in the combination, in particular Kummel, at least one pin (connecting lug) 2 of at least one 2of the axial induced coil units 4 is formed by the lead frame 21 (c.5:25-27; Figs.1&5). 
Regarding claim 7, in the combination, in particular Kummel, 1the axial 2induced coil unit is mounted to the circuit board by surface mount technology (Kummel c.1:66-c.2:4). Similarly, Saito’s coil is surface-mounted (abstract; c.1:10-15). 
Regarding claim 8, in the combination, in particular Kummel, 1the axial 2induced coil is attached to the lead frame by glue (adhesive spots) 23 (Kummel c.5:7-8).
Claims 1-2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of Kakehashi et al. (US 7,394,340).
As noted above, Horng generally teaches the invention of a micro fan, comprising: 
a rotor (impeller) 4; and 
a stator (base plate) 1, comprising a plurality of axial induced coil units (stator coils) 12 and a circuit board (PCB) 15, wherein the axial induced coil units 12 are coupled to the circuit board 15 (Fig.3), 
wherein at least one of the axial induced coil units comprises a coil 12 and
a central axis of coil 12 is parallel to a shaft 2 of the rotor (Figs.3-4). 
Horng does not teach that the axial induced coil units 12 comprise “[a] 8non-magnetically-conductive material, the non-magnetically-9conductive material is block-shaped and covers at least a portion of 10the coil [12]” or the product-by-process limitation concerning the axial induced coil units 12 “wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material; and cutting off the lead frame, wherein at least one of the axial induced coil units is made by the following steps: forming the coil; covering the coil with the non-magnetically-conductive material, wherein two ends of the coil are exposed” [sic].2  
But, Kakehashi teaches an electromagnetic device and method of making thereof comprising coil windings 1, 2 with ends (e.g., 1L & 1R) connected to corresponding terminals 6 of a lead frame 60A and overmolded by insertion-molding with a block-shaped, non-magnetically conductive insulating material (e.g., thermoset resin or thermoplastic) 5B that covers at least a portion of the coil (c.23:53-c.24:55; Figs.55-57a). Further, the two ends of the coils (i.e., terminals 6) are exposed to the outside, so that the coil is almost thoroughly protected by the thermoplastic resin except its terminals and can thus be improved in the insulation distance and the moisture-proof function (c.24:44-46).  

    PNG
    media_image6.png
    358
    467
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    393
    473
    media_image7.png
    Greyscale

Thus, it would have been obvious to modify Horng and provide the axial induced coil units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil “wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material; and cutting off the lead frame, wherein at least one of the axial induced coil units is made by the following steps: forming the coil; covering the coil with the non-magnetically-conductive material, wherein two ends of the coil are exposed” [sic] since Kakehashi teaches this would have almost thoroughly protected the coil and improved the insulation distance and  moisture-proofing functions.  
Regarding claim 2, in the combination, in particular Kakehashi, at least one pin (terminal) 6 of at least one 2of the coil units 1, 2 is formed by the lead frame (c.24:8-12; Figs.55&56a). 
 Regarding claim 9, in the combination, in particular Kakehashi, the non-magnetically conductive material 5B is insertion molded as a block (Fig.57a) such that it has no opening which would align with the center of the coil of Horng. 
Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of Kummel and Inaba (US Pat.Pub.2014/016819).
As noted above, Horng generally teaches the invention of a micro fan, comprising: 
a rotor (impeller) 4; and 
a stator (base plate) 1, comprising a plurality of axial induced coil units (stator coils) 12 and a circuit board (PCB) 15, wherein the axial induced coil units 12 are coupled to the circuit board 15 (Fig.3), 
wherein at least one of the axial induced coil units comprises a coil 12 and
a central axis of coil 12 is parallel to a shaft 2 of the rotor (Figs.3-4).   
Horng does not teach that the axial induced coil units 12 comprise “[a] 8non-magnetically-conductive material, the non-magnetically-9conductive material is block-shaped and covers at least a portion of 10the coil [12]” or the product-by-process limitation concerning the axial induced coil units 12 “wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material; and cutting off the lead frame, wherein at least one of the axial induced coil units is made by the following steps: forming the coil; covering the coil with the non-magnetically-conductive material, wherein two ends of the coil are exposed” [sic].3  
But, Kummel teaches axial 2induced coil units in the form of inductive components intended to be installed on a printed circuit comprising a winding (coil) 4 installed on a grid 21 and overmolded with a block of insulating material to form a body 1 (abstract; c.4:61-c.5:25; Figs.5-8). The insulating material body 1 comprises a 8non-magnetically-conductive material such as thermosetting epoxy resin (c.2:41-46), is block-shaped and covers at least a portion of 10the coil 4 (i.e., lateral sections 11, c.5:9-16; Figs.6-8). Kummel’s insulation material, e.g. thermosetting epoxy resin, overmolded directly on the coil and the connections provides high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing (c.2:41-45). Further, with regard to the product-by-process limitations, to the extent these are given patentable weight, Kummel teaches preforming the axial induced coil units by the following 12steps: 13forming the coil 4 (c.4:45-60); 14putting the coil 4 on a lead frame 21 (c.4:61-63); 15covering the coil and a portion of the lead frame with the non-16magnetically-conductive material 1 (c.5:9-16); and 17cutting off the lead frame (c.5:25; Figs.5-8). This process enables the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips (c.3:43-47).
It would have been obvious before the effective filing date to modify Horng and provide the axial induced coil units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil, and at least one of the axial induced coil units made by the following 12steps: 13forming the coil; 14putting the coil on a lead frame; 15covering the coil and a portion of the lead frame with the non- 16magnetically-conductive material; and 17cutting off the lead frame, since Kummel teaches this would have been desirable to provide high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing, and would have enabled the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips. 
 Further, regarding the feature of “wherein two ends of the coil are exposed”, Inaba teaches a coil unit 2 covered in a block-shaped resin mold portion 2A and including two coil ends which are exposed outside of the resin mold portion to simplify the outer shape of the resin mold portion, make molding easier and reduce size (¶[0049]; Fig.1).  

    PNG
    media_image8.png
    241
    341
    media_image8.png
    Greyscale

Thus, it would have further been obvious before the effective filing date to modify Horng and Kummel and expose the two ends of the coil since Inaba teaches this would have 
simplified the outer shape of the resin mold portion, made molding easier and reduced size.
Regarding claim 2, in the combination, in particular Kummel, at least one pin (connecting lug) 2 of at least one 2of the axial induced coil units 4 is formed by the lead frame 21 (c.5:25-27; Figs.1&5). 
Regarding claim 7, in the combination, in particular Kummel, 1the axial 2induced coil unit is mounted to the circuit board by surface mount technology (Kummel c.1:66-c.2:4). Similarly, Inaba’s coil is installed on a surface of an installation target such as a cooling table (¶[0038]). 
Regarding claim 8, in the combination, in particular Kummel, 1the axial 2induced coil is attached to the lead frame by glue (adhesive spots) 23 (Kummel c.5:7-8).
 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  Specifically, regarding the added feature in claim 1 that “two ends of the coil are exposed”, a number of cited references teach this.  As noted in the previous office action with respect to claim 4, Saito teaches a surface-mount inductor comprising an air-core coil 1 covered with an encapsulating material 7 wherein two ends 1a of the coil are exposed, to thereby allow them to be located at an outermost position to connect with external electrodes 8 (abstract; c.4:50-62; Figs.1-7).  Kakehashi teaches the ends of the coils (i.e., terminals 6) are exposed to the outside of molded block-shaped non-magnetically conductive material 5B so that the coil is almost thoroughly protected, thus improving the insulation distance and moisture-proofing functions (c.24:44-46).  Inaba teaches a coil unit 2 covered in a block-shaped resin mold portion 2A and including two coil ends which are exposed outside of the resin mold portion to simplify the outer shape of the resin mold portion, make molding easier and reduce size (¶[0049]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
        
        2 Per MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
        
        3 Per MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).